Citation Nr: 0910507	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as due to herbicide exposure.

2.  Entitlement to service connection for poryphyria cutanea 
tarda, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the above claims.

In his notice of disagreement received in November 2006, the 
Veteran stated that his hypertension "should also be service 
connected."  Service connection for hypertension was not 
addressed in the September 2006 rating decision and a 
handwritten notation on the form indicates that that issue in 
not on appeal.  The Board construes the Veteran's November 
2006 statement as a claim to reopen and refers it to the RO 
for appropriate action.   


FINDINGS OF FACT

1.  Peripheral neuropathy had its onset during active 
service.

2.  Poryphyria cutanea tarda had its onset during active 
service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309(e) (2008).

2.  Poryphyria cutanea tarda was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the Veteran's claims of 
entitlement to service connection for peripheral neuropathy 
and poryphyria cutanea tarda.

Although service medical records are silent for any findings 
or treatment of peripheral neuropathy and poryphyria cutanea 
tarda, post-service VA treatment records demonstrate that 
these conditions are related to service.  In several 
statements, including the November 2006 NOD, the Veteran 
indicated that he experienced skin problems in service and 
has had numbness in all his extremities since service.  Those 
lay statements are competent regarding features or symptoms 
of injury or disease because the features or symptoms (skin 
rash and numbness) are within the Veteran's personal 
knowledge and observation.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006). 

The Veteran's claims are based on a theory of entitlement 
that such diseases are due to his exposure to Agent Orange 
during his service in the Republic of Vietnam.  

The Veteran served in Vietnam from October 1968 to October 
1969 and is therefore presumed to have been exposed to 
herbicides.  In addition, peripheral neuropathy and 
poryphyria cutanea tarda are listed under 38 C.F.R. 
§ 3.309(e) as diseases for which the presumption is 
applicable.  38 C.F.R. § 3.307(a)(6)(ii), however, states 
that peripheral neuropathy and poryphyria cutanea tarda are 
conditions which must be manifest to a degree of 10 percent 
or more within a year after the last date on with the veteran 
was exposed to an herbicide agent.  

Where the evidence does not warrant presumptive service 
connection, an appellant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

According to the medical evidence of record, the Veteran's 
peripheral neuropathy and poryphyria cutanea tarda were not 
manifested within a year of exposure; thus, service 
connection is not warranted on a presumptive basis.  During 
the October 2005 VA examination, the Veteran stated that he 
had blisters on his hands since his service in Vietnam, but 
was not diagnosed as having poryphyria cutanea tarda until 
one year ago.  In addition, he developed numbness from his 
hands to his shoulders only about 15 years earlier.  Although 
they were not manifest within a year of exposure, the VA 
examiner opined that both peripheral neuropathy and 
poryphyria cutanea tarda were at least as likely as not 
secondary to Agent Orange.  In addition, the Veteran's 
treating VA physician noted in June 2005 that poryphyria is a 
condition related to exposure to Agent Orange and as the 
Veteran worked on airplanes that sprayed Agent Orange, 
service connection would be justified.  There is no medical 
opinion to the contrary.  In light of this evidence, the 
Board finds that the Veteran's peripheral neuropathy and 
poryphyria cutanea tarda were incurred during service; 
therefore, service connection is warranted.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  


Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claims for service 
connection for peripheral neuropathy and poryphyria cutanea 
tarda.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, 
there is no prejudice to the Veteran in deciding his claims 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

Service connection for peripheral neuropathy is granted.

Service connection for poryphyria cutanea tarda is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


